 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   MATTHEW M. YELOVICH
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0198 MCE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   DANIEL ZHU,                                         DATE: June 6, 2019
                                                         TIME: 10:00 a.m.
15                               Defendant.              COURT: Hon. Morrison C. England, Jr.
16
17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for status on June 6, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until August

22 22, 2019, and to exclude time between June 6, 2019, and August 22, 2019, under Local Code T4.
23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The discovery associated with this case initially included thousands of pages of

25          investigative reports, bank and business records, real estate records, and audiovisual material.

26          All of this discovery had been either produced directly to counsel and/or made available for

27          inspection and copying. On April 16, 2019, the Court ordered this case related with Case Nos.

28          2:18-cr-134 and 2:18-cr-258. As a result, the government is in the process of producing all of

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        the discovery from those related cases to counsel in this case. That discovery includes over 1.2

 2        million pages of email records, investigative reports, and other items obtained during the

 3        investigation.

 4               b)        Counsel for defendant requires additional time to review the charges, consult with

 5        his client, review this discovery with his client, and otherwise to prepare for trial.

 6               c)        Counsel for defendant believes that failure to grant the above-requested

 7        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 8        into account the exercise of due diligence.

 9               d)        The government does not object to the continuance.

10               e)        Based on the above-stated findings, the ends of justice served by continuing the

11        case as requested outweigh the interest of the public and the defendant in a trial within the

12        original date prescribed by the Speedy Trial Act.

13               f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14        et seq., within which trial must commence, the time period of June 6, 2019 to August 22, 2019,

15        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

16        because it results from a continuance granted by the Court at defendant’s request on the basis of

17        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

18        of the public and the defendant in a speedy trial.

19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
 6
     Dated: May 31, 2019                                     MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ MATTHEW M. YELOVICH
 9                                                           ROGER YANG
                                                             MATTHEW M. YELOVICH
10                                                           Assistant United States Attorneys
11
12   Dated: May 31, 2019                                     /s/ David Fischer
                                                             David Fischer
13
                                                             Counsel for Defendant
14                                                           Daniel Zhu

15
16                                                   ORDER

17          IT IS SO ORDERED.

18 Dated: June 4, 2019
19
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
